April 15, 2011 U.S. Securities and Exchange Commission F Street, N.E. Washington, DC 20549 RE: VANGUARD TRUSTEES’ EQUITY FUND (THE TRUST) FILE NO. 2-65955-99 485(a) Filing and Request for Acceleration of Effectiveness Commissioners: We respectfully submit the enclosed 57th Post-Effective Amendment to the Trust’s Registration Statement on Form N-1A, affecting Vanguard Emerging Markets Select Stock Fund, a new series of the Trust, which we are filing pursuant to Rule 485(a) under the Securities Act of 1933. By separate letter dated April 15, 2011, the Trust and its distributor, Vanguard Marketing Corporation, request an accelerated effective date of June 13, 2011, pursuant to Rule 461(a) under the Securities Act of 1933. The request for acceleration is attached to this letter as Appendix A. The purpose of this Post-Effective Amendment 57 is to add the “Subject to Completion” Legend as set forth in Rue 481(b)(2) under the Securities Act of 1933 to the Trust’s 56th Post-Effective Amendment, which was filed on March 28, 2011, pursuant to Rule 485(a)(2). Except for the addition of this language, the Trust’s registration statement is not materially different from the filing that we made on March 28, If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-2689. Sincerely, Nathan M. Will Associate Counsel The Vanguard Group, Inc. Enclosures cc: Brion Thompson, Esq.
